PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cross, Peggy, V. K.
Application No. 15/498,473
Filed: 27 Apr 2017
For CONSTRUCTIBLE UTENSILS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on November 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of prior-filed nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On July 16, 2021, the original petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e) was received, along with, inter alia, the petition fee and the required statements of unintentional delay.  The original petition was dismissed via the mailing of a decision on September 24, 2021 which indicates requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  

With this renewed petition, an acceptable updated/corrected ADS has been received, along with a statement of facts.
To date, requirements (1) and (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied and the third requirement has not.

Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 
the Director may require additional information where there is a question whether the delay was unintentional.

The decision mailed on September 24, 2021 set forth on the fourth page: 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional (emphasis included). Id. at 12223. 

With this renewed petition, Petitioner has explained the sole inventor is the CEO of the applicant, and she entrusted former counsel to attend to its “patent matters” and assumed that it would “timely react to all notices from the USPTO.”1  She began to notice the behavior of former counsel become “bizarre and upsetting,”2 she retained Petitioner as a result, and a power of attorney that appointed Petitioner of record was signed on November 6, 2019,3 which was accepted by the USPTO on December 4, 2019.4

Petitioner attempted to contact former counsel between December 4, 2019 and December 6, 2019, and did not receive any information about the Applicant’s applications from him.5

On December 6, 2019, Petitioner realized this application had gone abandoned, however authorization to revive the same was not provided from the applicant until May 11, 2020 because the applicant’s company experienced “budgetary constraints.”  A petition to revive this application was filed on May 26, 2020, which was dismissed via the mailing of a decision on June 18, 2020. A renewed petition was filed on June 29, 2020, which was granted via the mailing of a decision on August 4, 2020.

Petitioner further explains that he and the Applicant were “not able to focus on this patent application between August 2020 and January 2021,” due to business and financial issues that resulted from the Covid-19 pandemic.

Petitioner then spent the Spring of 2021 prosecuting this application, and he realized there were “incorporation by reference issues” in “the beginning of May 2021.”6  The original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed more than two months later on July 16, 2021.

It seems that if one was aware that the benefit of as many as 23 prior-filed applications was desired, a mere cursory glance a filing receipt that lists the benefit of only two applications would alert the viewer that something was amiss.

As such, Petitioner must reveal when he and the applicant first viewed the filing receipts mailed on May 4, 2017 and August 6, 2020.  Each must also explain why this great disparity was not noticed.  It is noted Petitioner represented the applicant as early as November 6, 2019.

Moreover, if in the beginning of May 2021 Petitioner was aware that something was amiss with the benefit claim, it is not clear why 2.5 months were permitted to pass before the original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was eventually filed on July 16, 2021.  

Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Both the petition fee and an acceptable corrected/updated ADS have been received, and neither need be resubmitted.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,7 hand-delivery,8 or facsimile.9  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.10

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Renewed petition received on November 16, 2021, page 3.
        2 Id.
        3 Id.
        4 See POA ACCEPTANCE LETTER, mailed on December 4, 2019.
        5 Renewed petition received on November 16, 2021, page 4.
        6 Id. at 5.
        7 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        8 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        9 (571) 273-8300: please note this is a central facsimile number.  
        10 https://www.uspto.gov/patents/apply